IN THE SUPREME COURT OF THE STATE OF DELAWARE

CRAIG ZEBROSKI                                    §
                                                  §      No. 513, 2018
                                                  §
         Defendant Below,                         §      Court Below: Superior Court
         Appellant,                               §      of the State of Delaware
                                                  §
         v.                                       §      C.A. No. 9604017809
                                                  §
STATE OF DELAWARE,                                §
                                                  §
         Plaintiff Below,                         §
         Appellee.                                §

                                   Submitted: April 24, 2019
                                   Decided:   April 25, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                           ORDER

         This 25th day of April 2019, we affirm the judgment of the Superior Court on

the basis of its opinion dated September 4, 2018.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                                      BY THE COURT:
                                                      /s/ Leo E. Strine, Jr.
                                                      Chief Justice




1
    State v. Zebroski, 2018 WL 4405467 (Del. Super. Ct. Sept. 4, 2018).